—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered February 19, 1993, convicting defendant upon his plea of guilty of the crimes of attempted rape in the first degree and sexual abuse in the first degree.
Defendant pleaded guilty to attempted rape in the first degree and sexual abuse in the first degree and was sentenced to consecutive prison terms of 1 to 3 years for the sexual abuse conviction and 5 to 15 years for the attempted rape conviction. On this appeal, defendant contends that the sentences imposed are harsh and excessive. Defendant was allowed to plead guilty to the two crimes in satisfaction of a four-count indictment and a two-count superior court information. In addition, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed. Given these circumstances, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.